Aponick, J.,
This is an appeal from the action of the county election board in certifying the result of the primary election in the Borough of Warrior Run. The sole question arises out of the validity of the soldier ballot cast by one Edward Sovina. Petitioners offered to prove that Sovina was not a member of the armed forces at the time he cast his ballot, having been discharged two days previously. The election board produced the envelope in which the ballot was mailed, on the back of which appeared a due and proper affidavit as required by law.
We think this application overlooks the functions of the court on such an appeal. We are limited to a consideration of the same questions as were before the election board and our jurisdiction is no broader than that of the board: Twenty-eighth Congressional Dis-; trict Nomination, 268 Pa. 313; Eighteenth Congressional District Nomination, 275 Pa. 449. The board is limited to a consideration of fraud and error in making *184the computation. It cannot consider the validity of the individual votes. Consequently, we have no power to do so.
Petitioners, in effect, ask us to determine whether Edward Sovina was entitled to use a soldier’s ballot and, if not, to strike his vote from the computation. In order to do so we must determine his qualifications and also how he voted. These are questions for a contest and cannot be raised on an appeal from the computation of the votes cast: Eighteenth Congressional District Nomination, supra.
Appeal dismissed at the cost of petitioners.